Citation Nr: 0034056	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for presbyopia (claimed 
as residuals, right eye injury).

2.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1980, with three months and 17 days of prior active 
service.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

On the veteran's substantive appeal submitted in September 
1999, he indicated his desire to appeal a decision on (1) a 
right eye injury, and (2) his left knee.  However, while the 
veteran was advised that his claim for a knee disability 
required the submission of new and material evidence, the 
issue was not adjudicated.  Therefore, the Board has no 
jurisidiction and this matter is referred to the RO.   


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of evidence is against a finding that 
there is an etiological relationship between presbyopia 
(claimed as residuals, right eye injury) and active military 
duty.

3.  The preponderance of evidence shows that the veteran's 
headaches do not have an ocular origin, and there is no 
etiological relationship between headaches and an April 1979 
football injury or active military duty.


CONCLUSIONS OF LAW

1.  Presbyopia (claimed as residuals, right eye injury) was 
not incurred or aggravated by active military duty.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  Headaches were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the veteran has claimed 
headaches secondary to an injury to his right eyelid during 
service.  The RO has characterized the issue as service 
connection for both headaches and presbyopia (which was 
diagnosed at a VA examination in May 1999).  In light of the 
veteran's claim, the RO afforded him a thorough VA 
examination in May and June 1999, to include diagnostic 
testing.  Thus, the RO has fulfilled its duty to assist the 
veteran in the development of his claims as required by law.  
Id.   

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
provided for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

The service medical records show that the veteran sustained a 
margin laceration to the upper and lower lid of his right eye 
in April 1979.  The records also show complaints of headaches 
in early April, May, and October 1979.  The record from July 
1979 shows that he was having pain in both eyes, but mainly 
in the right eye.  He was scheduled to train with chemicals 
later that day, and he was worried that gas would further 
irritate his eyes.  The examiner indicated that the veteran's 
vision was 20/20, as shown by his last examination.  A 
medical note of October 1979 shows that the veteran again 
complained of headache behind his eyes.  His diagnosis was 
reported as a viral syndrome.  

There are no VA or private treatment records related to the 
veteran's claim, and he did not report any outpatient 
treatment for his headaches or eyes.  

As stated above, the veteran underwent a VA examination in 
May 1999.  The examiner reviewed the claims file, including 
the veteran's service medical records.  The veteran described 
his symptoms and related that his headaches began at the time 
of the April 1979 football injury.  The examiner noted in the 
report that military treatment records showed that the 
veteran had complained of having headaches prior to that 
injury.  The VA examiner also indicated that the veteran was 
examined for miscellaneous neurological disorders including 
chorea, tic, myoclonus, related disorders and migraine.  The 
examiner said that the veteran did not have any of those 
conditions.  Further, the examiner stated that the headaches 
which the veteran had described did not meet any of the 
contemporary criteria for a diagnosis of migraine, according 
to standards set by the International Headache Society.  The 
examiner reported that, "the headache which [the veteran] 
described as following the injury to the eye differs from 
that which he first reported [in April 1979]."  The current 
headache was "nonspecific in nature" and not one that the 
examiner was "capable of recognizing as ever having 
previously encountered."  He also said that:

It is not a cluster headache either in 
terms of severity, frequency or failing 
to cluster.  There was nothing around the 
eye which suggested that there was an 
abnormal or morbid process which would 
account for his complaints....This 
[veteran] suffers a nonspecific headache 
which [he] attributed without clear 
reason to a minor injury to his eye lid.  
Reviewing the medical record does not 
provide a pattern of headaches like that 
described.  It, itself, is a symptom, the 
form of which is previously unknown to 
me.  It does not match any specific 
headache group.  There is no evidence of 
residual periocular pathology which might 
account for this [veteran's] complaints.

The veteran was also seen at the VA Eye Clinic.  The May 1999 
examination report reflects that the veteran's corrected 
vision in both eyes was 20/20.  There was no finding as to 
his uncorrected vision.  The report shows that he did not 
have diplopia.  On the other hand, there was presbyopia, but 
the examiner said that there was "no ocular cause for 
headaches found."  In addition, magnetic resonance imaging 
(MRI) scans of the brain and the orbits were both negative.

Based on these examination reports, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims.  Neither of the reports constitute evidence that 
there is an etiological relationship between headaches and a 
right eyelid laceration sustained in April 1979 during the 
veteran's period of active duty.  On the contrary, the 
examiner at the VA Eye Clinic stated that there was "no 
ocular cause [for] the headaches."  The service medical 
records do, in fact, show that there was an injury while 
playing football.  Nevertheless, the preponderance of the 
evidence, consisting of the two May 1999 examination reports, 
is against the claims because the examiners believed that 
there was no ocular cause for the headaches and there was no 
clear reason to relate the April 1979 injury to the 
headaches.  In other words, there was no relationship between 
the injury and the present complaints of headaches.  One of 
the examiners could not seem to categorize the veteran's 
headaches.  Although the veteran's reports of having 
headaches are credible, he has offered no competent medical 
evidence that there is a relationship between the headaches, 
however categorized, and active military duty, specifically 
the injury in April 1979.  There is no positive evidence with 
regard to the veteran's claims, despite the VA's development.  
In fact, the examination reports constitute negative evidence 
in connection with the claims.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

The examiner in May 1999 believed that there was no clear 
reason to relate headaches to a "minor injury to [the 
veteran's] eye lid" during active duty.  This finding was 
made by an examiner who reviewed contemporaneous service 
medical records.  This opinion is more probative of the 
etiology of headaches than the veteran's own assertions.  
Further, although the VA has afforded the veteran an ocular 
examination in connection with the claim, the examiner did 
not report that there was a relationship between presbyopia 
and service, and the veteran's corrected vision was 20/20.  
In summary, there is significant evidence that there is no 
etiological relationship between headaches and/or presbyopia 
and the veteran's active military duty.  He has presented no 
medical evidence, other than his own assertions, that such a 
relationship exists.  Because there is no indication that the 
veteran has the requisite medical experience, training, or 
education to offer a competent medical opinion, his own 
assertions are an insufficient basis on which to base a grant 
of entitlement to service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In light of these 
considerations, the appeal must be denied.


ORDER

The claim of entitlement to service connection for presbyopia 
(claimed as residuals, right eye injury) is denied.

The claim of entitlement to service connection for headaches 
is denied.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

